UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1099



L. RUTHER,

                                               Plaintiff - Appellant,

          versus


WEICHERT REAL ESTATE, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00668-JRS)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence   Ruther   appeals   the   district   court’s   order

dismissing his civil action without prejudice for failure to state

a claim.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. Ruther v. Weichert Real Estate, Inc., No. 3:06-cv-00668-JRS

(E.D. Va. filed Oct. 10, 2006 & entered Oct. 11, 2006).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -